Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Comments
The Examiner notes that the office action below may reference support found in the cited prior art by indicating element numbers, figures or by pointing out a specific paragraph (PAR) number in which support can be found.  The PAR number referenced corresponds to paragraph number beginning in the "Detailed Description" of the disclosure unless otherwise noted.  The pending claims are 1-37.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 32, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 21, 32, there is insufficient antecedent basis for the terminology “the tunnel“.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 23, 33, 35-37, are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2019/0343266 to Parekh.
With regard to claim 19, Parekth discloses the invention substantially as claimed including an adjustable massage apparatus, comprising: a body (100), a back panel (120), at least two shoulder straps (320, fig. 1), wherein the back panel has at least one massage apparatus (310), wherein the massage apparatus has at least two massage heads (figs. 1, 3-4 show two massage heads 310, each covered by a foam material PAR 0049, 0054 discloses top part platform 300 extends through 200 at extremities 120b, fig. 3).  Parekth does explicitly disclose wherein the top part platform is at least 1 mm thick; however, fig. 3 appears to show the removable panel to be at least 1mm thick.  Additionally, it would have been obvious to one having ordinary skill in the art 
With regard to claim 23, wherein the massage head (210, 310) further comprises a protective cover to cover the massage head when the massage is not operating (PAR 0054 discloses a material cover over the massage heads).
With regard to claim 33, further comprising a control circuit and a function control board for controlling the massage apparatus (fig. 6, PAR 0057)
With regard to claim 35, wherein the backpack panel of the body has an opening (fig. 1 shows an opening).
With regard to claim 36, wherein the function control board can be a wired solid board, or a wireless connection controller (fig. 6, PAR 0057).
With regard to claim 37, further comprising a pocket on a portion of the body storing a battery (PAR 0059).
Allowable Subject Matter
Claims 1-18 are allowed.
Claims 20, 22, 24-31, 34, are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21, 32, appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment (PTO-892) for notice of references cited and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Nash whose telephone number is 571-272-4465.  The examiner can normally be reached on Monday – Friday from 11 a.m. to 7 p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached at 571-272-4544.  The official fax number for this Group is: 571-273-8300; Inventor Assistance Center is 800-786-9199.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system; see www.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRIAN D NASH/
Primary Examiner, Art Unit 3734

1/1/2022